DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This status is based on the claim to priority to U.S. Patent Application No. 13/947915, filed 07/22/2013, now U.S. Patent No. 9717465 (the ‘915 application), and to Provisional Application No. 61/674052, filed 07/20/2012.  However, the Examiner believes that there is no support for the features of original claims 1 and 2 in the ‘915 application.  In particular, the Examiner cannot find support for the features “(i) generate a histogram by binning each signal-averaged waveform based upon the latency of the detected signal peaks or detected signal troughs; (j) from the histogram, select bins within a pre-determined range of a pre-selected expected signal latency; (k) select the signal-averaged waveforms from the bins selected in step (j); and (l) generate a second digitized signal-averaged waveform from the signal-averaged waveforms selected in step (k)” of claim 1 and “(i) generate a histogram by binning the signal-averaged waveforms based upon the latency of the detected signal peaks or detected signal troughs; (j) from the histogram, select bins within a pre-determined range of a pre-selected expected signal latency; (k) select the signal-averaged waveforms from the bins selected in step (j); [and] (l) calculate the percentage of the signal-averaged waveforms generated at step (g) which were selected at step (k)” of claim 2.
MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  If the Applicant disagrees with this analysis, the Examiner respectfully requests that the Applicant provide reasons why the application should continue to be examined under the pre-AIA  first to invent provisions.  According to MPEP 2159.02, simply amending the disputed claims or cancelling the disputed claims will not be sufficient grounds for maintaining the pre-AIA  status of the application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “(i) generate a histogram by binning each signal-averaged waveform based upon the latency of the detected signal peaks or detected signal troughs; (j) from the histogram, select bins within a pre-determined range of a pre-selected expected signal latency; (k) select the signal-averaged waveforms from the bins selected in step (j); and (l) generate a second digitized signal-averaged waveform from the signal-averaged waveforms selected in step See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 1, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of (i) generating a histogram by binning each signal-averaged waveform based upon the latency of the detected signal peaks or detected signal troughs; (j) from the histogram, selecting bins within a pre-determined range of a pre-selected expected signal latency; (k) selecting the signal-averaged waveforms from the bins selected in step (j); and generating a second digitized signal-averaged waveform from the signal-averaged waveforms selected in step (k).  The specification does not discuss, describe, or explain the concepts of generating histograms based upon a single latency of a plurality of detected signals peaks or detected signal troughs.  How is this accomplished?  What does it mean to determine a single latency for a plurality of peaks or troughs?  How is a single latency determined for the plurality of peaks or troughs in each signal-
Claim 2 recites  “(i) generate a histogram by binning the signal-averaged waveforms based upon the latency of the detected signal peaks or detected signal troughs; (j) from the histogram, select bins within a pre-determined range of a pre-selected expected signal latency; (k) select the signal-averaged waveforms from the bins selected in step (j); [and] (l) calculate the percentage of the signal-averaged waveforms generated at step (g) which were selected at step (k)” in lines 14-23, which is clearly a computer-implemented recitation.  See the rejection of claim 1 and the Supplementary Examination Guidelines regarding sufficient disclosure for a computer-implemented claim limitation.  With respect to claim 2, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of (i) generating a histogram by binning the signal-averaged waveforms based upon the latency of the detected signal peaks or detected signal troughs; (j) from the histogram, selecting bins within a pre-determined range of a pre-selected expected signal latency; (k) selecting the signal-averaged waveforms from the bins selected in step (j); and (l) calculating the percentage of the signal-averaged waveforms generated at step (g) which were selected at step (k).  The specification does not discuss, describe, or explain the concepts of generating histograms based upon a single latency of a plurality of detected signals peaks or detected signal troughs.  How is this accomplished?  What does it mean to determine a single latency for a plurality of peaks or troughs?  How is a single latency determined for the plurality of peaks or troughs in each signal-averaged waveform before generating the histograms? What does a bin of an expected signal 
Claims 3, 7, and 9 are rejected by virtue of their dependence from claim 1.
Claims 4, 8, and 10 are rejected by virtue of their dependence from claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more sensors” in line 4, but recites “the sensors” in line 6.  It is not clear if the claimed system requires a plurality of sensors since the recitation in line 6 connotes that it does, but the recitation in line 4 suggests that might not be the Applicant’s intention.  Clarification is required.  Note that claim 3 recites “the one or more sensors” in line 1, which compounds this issue of what the Applicant’s intention is.
Claim 1 recites “the latency of the detected signal peaks or detected signal troughs” in lines 14-15 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear how there can be a single latency for a plurality of detected signal peaks or troughs.
Claim 2 recites “one or more sensors” in line 4, but recited “the sensors” in line 6.  It is not clear if the claimed system requires a plurality of sensors since the recitation in line 6 
Claim 2 recites “the latency of the detected signal peaks or detected signal troughs” in lines 14-15 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear how there can be a single latency for a plurality of detected signal peaks or troughs.
Claim 2 recites “the percentage” in line 19 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 3, 7, and 9 are rejected by virtue of their dependence from claim 1.
Claims 4, 8, and 10 are rejected by virtue of their dependence from claim 2.
Claim 7 recites “wherein the detected signal peak is a P100 peak” in line 1, which renders the claim indefinite.  First, claim 1 recites “signal peaks” in claim 1, line 12.  The recitation of claim 7 is singular while the recitation of claim 1 is plural.  Are these recitations supposed to be the same as, related to, or different from each other?  Second, claim 1 recites “the latency of the detected signal peaks or detected signal troughs” in lines 14-15. Is the recitation of claim 7 requiring the recitation of claim 1, lines 14-15 to mean “the latency of the detected signal peaks”?  Clarification is required.
Claim 8 recites “wherein the detected signal peak is a P100 peak” in line 1, which renders the claim indefinite.  First, claim 2 recites “signal peaks” in claim 2, line 12.  The recitation of claim 8 is singular while the recitation of claim 2 is plural.  Are these recitations supposed to be the same as, related to, or different from each other?  Second, claim 2 recites “the latency of the detected signal peaks or detected signal troughs” in lines 14-15. Is the recitation of claim 8 
Claim 9 recites “wherein the detected signal peak is a P100 peak” in line 1, which renders the claim indefinite.  First, claim 1 recites “signal peaks” in claim 1, line 12.  The recitation of claim 9 is singular while the recitation of claim 1 is plural.  Are these recitations supposed to be the same as, related to, or different from each other?  Second, claim 1 recites “the latency of the detected signal peaks or detected signal troughs” in lines 14-15. Is the recitation of claim 9 requiring the recitation of claim 1, lines 14-15 to mean “the latency of the detected signal peaks”?  Clarification is required.
Claim 10 recites “wherein the detected signal peak is a P100 peak” in line 1, which renders the claim indefinite.  First, claim 2 recites “signal peaks” in claim 2, line 12.  The recitation of claim 10 is singular while the recitation of claim 2 is plural.  Are these recitations supposed to be the same as, related to, or different from each other?  Second, claim 2 recites “the latency of the detected signal peaks or detected signal troughs” in lines 14-15. Is the recitation of claim 10 requiring the recitation of claim 2, lines 14-15 to mean “the latency of the detected signal peaks”?  Clarification is required. 

No Prior Art Rejections
Claims 1-4 and 7-10 are not rejected over the prior art. 
U.S. Patent Application Publication No. 2010/0283973 (Derr)(previously cited) teaches a method of improving Visually Evoked Potential (VEP) waveforms, comprising: (a) acquiring VEP waveforms from sensors attached to a subject (paragraphs 0013, 0035, 0042-0043, and 0051 of Derr), (b) converting the waveforms to digitized signals (paragraphs 0013, 0035, 0042-
Derr teaches that a predetermined number of successful events need to be recorded (paragraphs 0033, 0041, 0045, and 0056 of Derr).  Derr further teaches that the N75-P100-N135 complex will need to be located (paragraphs 0056-0071 of Derr).  Such identification of the N75-P100-N135 complex necessarily includes the examination of the peaks and valleys at the waveform to ensure that the N75-P100-N135 complex is even present so that a successful event can be recorded.  If no peaks or valleys indicating the N75-P100-N135 complex are present, it cannot be said that a successful event has taken place (see identification of peaks and valleys in paragraphs 0058-0066 of U.S. Patent Application Publication No. 2006/0084879 (Nazarian) (previously cited), paragraph 0171 of U.S. Patent Application Publication No. 2005/0251056 (Gribkov) (previously cited); col. 4, lines 15-30 of U.S. Patent No. 4,896,677 (Kaneko) (previously cited); col. 3, lines 1-40 of U.S. Patent No. 4,387,723 (Atlee) (previously cited)).  It would have been obvious to one of ordinary skill in the art at the time of invention to (d) analyze each of a plurality of stored digitized signals to detect signal peaks and troughs; and (e) for each of the plurality of stored digitized signals in which signal peaks and troughs were detected, determine whether or not one of the detected signal peaks occurred during a predetermined time frame, or whether or not one of the detected signal troughs occurred during a predetermined time frame since Derr teaches that the N75-P100-N135 complex will need to be located and such identification of the N75-P100-N135 complex necessarily includes the examination of the peaks and valleys at the waveform to ensure that the N75-P100-N135 complex is even present so that a successful event can be recorded.

Further, it is known to use the latency relationship rather than time when evaluating the presence/absence of peaks (col. 3, lines 1-25 and col. 8, lines 1-30 of U.S. Patent No. 5,003,986 (Finitzo)(previously cited); col. 1, line 55 to col. 2, line 55 of U.S. Patent No. 6,466,817 (Kaula) (previously cited); paragraph 0038 of U.S. Patent Application Publication No. 2003/0144601 (Prichep)(previously cited)).
However, even if these references were combined, the prior art does not teach or suggest: (i) generating a histogram by binning each signal-averaged waveform based upon a single latency for a plurality of detected signal peaks or detected signal troughs; (j) from the histogram, selecting bins within a pre-determined range of a pre-selected expected signal latency; (k) selecting the signal-averaged waveforms from the bins selected in step (j); and (l) generating a second digitized signal-averaged waveform from the signal-averaged waveforms selected in step (k), along with the other features of claim 1.

Claims 3, 7, and 9 are not rejected over the prior art by virtue of their dependence from claim 1.
Claims 4, 8, and 10 are not rejected over the prior art by virtue of their dependence from claim 2.

Response to Arguments
The Applicant’s arguments filed 2/4/2021 have been fully considered.
Specification
In view of the amendments to the abstract filed on 2/4/2021, the objection to the specification is withdrawn.
Claim objections
In view of the claim amendments filed on 2/4/2021, the claim objections are withdrawn.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
The Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are not persuasive.
The Applicant asserts:

    PNG
    media_image1.png
    71
    775
    media_image1.png
    Greyscale

This assertion is incorrect since conveying to one of ordinary skill in the art how to make and use the invention without undue experimentation is the enablement requirement of 35 U.S.C. 112.  The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of this Office Action and the Office Action dated 11/9/2020 is not based on lack of enablement, but is based on a lack of written description.  The written description requirement is separate and distinct from the enablement requirement (MPEP 2161).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing (MPEP 2161).  Accordingly, the Applicant’s argument is not commensurate with the rejection.  It is not about what one of ordinary skill in the art is enabled to do, it is about what the specification actually disclose so as to show possession.
With respect to claim 1, the specification does not discuss, describe, or explain the concepts of generating histograms based upon a single latency of a plurality of detected signals peaks or detected signal troughs.  How is this accomplished?  What does it mean to determine a single latency for a plurality of peaks or troughs?  How is a single latency determined for the plurality of peaks or troughs in each signal-averaged waveform before generating the histograms? What does a bin of an expected signal latency for the plurality of peaks or troughs look like?  The specification does not discuss, describe, or explain these concepts.  It does not matter that one of ordinary skill in the art could write a program to achieve the claimed function.  What does matter is that the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such 
Similarly, with respect to claim 2, the specification does not discuss, describe, or explain the concepts of generating histograms based upon a single latency of a plurality of detected signals peaks or detected signal troughs.  How is this accomplished?  What does it mean to determine a single latency for a plurality of peaks or troughs?  How is a single latency determined for the plurality of peaks or troughs in each signal-averaged waveform before generating the histograms? What does a bin of an expected signal latency for the plurality of peaks or troughs look like?  The specification does not discuss, describe, or explain these concepts.  It does not matter that one of ordinary skill in the art could write a program to achieve the claimed function.  What does matter is that the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.
The Applicant asserts:

    PNG
    media_image2.png
    170
    974
    media_image2.png
    Greyscale

This argument is not persuasive since the issue is not how to generate or obtain a histogram based on a signal.  The issue is how to generate histograms based upon a single latency of a plurality of detected signals peaks or detected signal troughs.  How is this accomplished?  What does it mean to determine a single latency for a plurality of peaks or troughs?  How is a single latency determined for the plurality of peaks or troughs in each signal-averaged waveform before generating the histograms? What does a bin of an expected signal 
The Applicant asserts:

    PNG
    media_image3.png
    525
    976
    media_image3.png
    Greyscale

These arguments are not persuasive.  As mentioned above, the issue is not how to create a histogram, what a latency is (which is simply a delay), or what a peak or trough is.  This issue is: what is a single latency for a plurality of peaks or troughs so as to generate a histogram?  What does it mean to determine a single latency for a plurality of peaks or troughs?  How is a single latency determined for the plurality of peaks or troughs in each signal-averaged waveform before generating the histograms? The Applicant has not explained these fundamental issues in any way to provide clarity. The Applicant’s citations to other patents, a Wikipedia article about “histogram”, or the specification do not address these particular issues.
The Applicant asserts:

    PNG
    media_image4.png
    124
    1024
    media_image4.png
    Greyscale
…

    PNG
    media_image5.png
    103
    974
    media_image5.png
    Greyscale
…

    PNG
    media_image6.png
    93
    935
    media_image6.png
    Greyscale
…
This argument is not persuasive since again the issue is not about selecting and averaging signals or creating and using bins. This issue is: what is a single latency for a plurality of peaks or troughs so as to generate a histogram?  What does it mean to determine a single latency for a plurality of peaks or troughs?  How is a single latency determined for the plurality of peaks or troughs in each signal-averaged waveform before generating the histograms? The Applicant has not explained these fundamental issues in any way to provide clarity.  The Applicant’s citations to other patents, a Wikipedia article about “histogram”, or the specification do not address these particular issues.  
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The Applicant did not address the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by amendment or argument.  The Examiner cannot find a reason to withdraw these rejections.  These claim rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Matthew Kremer/
Primary Examiner, Art Unit 3791